Citation Nr: 1219311	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-47 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for eczema of the arms.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Regarding the claimed eczema of the arms, the Board finds that the appeal is limited in scope to that disorder alone.  Thus, the scope of the appeal does not reasonably encompass a claim of service connection for eczema of any other area of the body other than the arms or any other skin condition(s) more generally.  This finding is consistent with the Veteran's specific testimonial statements regarding his claim.  The Board finds particularly important in this regard that the arms are a distinct area of the body that can be expressed without recourse to complex medical terminology.  Also significant, the RO's development and adjudication of the claim does not adequately include any skin condition other than eczema of the arms.  Accordingly, the present appeal is limited in scope to consideration of eczema of the arms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  

The Veteran, however, remains free to file a new and separate claim of service connection for a skin condition other than eczema of the arms, if he so wishes.    

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in July 2011.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing and later in April 2012, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

In a November 2009 VA Form 9 (substantive appeal), the Veteran raised two new claims consisting of (1) entitlement to an increased rating for hiatal hernia with gastroesophageal reflux, and (2) entitlement to  a total disability rating based on individual unemployability (TDIU).  The RO issued a rating decision in October 2010 denying the claim of entitlement to an increased rating for hiatal hernia with gastroesophageal reflux.  Thereafter, the Veteran did not file a timely notice of disagreement (NOD) disagreeing with the RO's October 2010 rating decision.  Thus, that issue is not on appeal before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103.

However, the RO did not develop or adjudicate the claim of entitlement to a TDIU.  Because the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

First, regarding both remanded claims, the claims file includes an October 2009 request for VA treatment records from the Social Security Administration (SSA) regarding an application for disability benefits.  

Where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  

Here, the claims file does not make clear whether the Veteran was awarded SSA disability benefits.  Nonetheless, the SSA records are potentially pertinent to the remanded claims and must be obtained.  See Golz, 590 F.3d at 1323.

Correspondingly, the Veteran testified at his July 2011 Board hearing that he has had ongoing treatment at VA for his claimed bilateral knee disorder and eczema since approximately 2006.  At present, the Veteran's physical claims file includes VA treatment records beginning from July 2007 through October 2007, and from January 2010 through June 2010; his Virtual VA (electronic) claims folder includes VA treatment records from April 2011 through May 2012.  Upon remand, all outstanding VA treatment records should be obtained and associated with either the record, including all available treatment records (1) prior to July 2007, (2) from October 2007 through January 2010, (3) from June 2010 until April 2011, (4) since May 2012.  

All records received may either be printed for association with the Veteran's paper claims file or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

Second, remand is necessary in this matter to afford the Veteran appropriate VA examinations to address the medical issues raised by his claims.  

Regarding the claimed bilateral knee disorder, the pertinent evidence of record shows that the Veteran had treatment throughout his service, including in July 2002, August 2002, October 2002, December 2002, and October 2003.  The diagnosis in October 2003 was chronic bilateral patellofemoral syndrome.  At his July 2011 Board hearing, the Veteran testified that he continues to have such symptoms.  Hr'g Tr. 4-5.  At present, the available post-service VA treatment records include an April 2012 magnetic resonance imaging scan (MRI) showing probable medial meniscus damage, and possible ACL deficiency, and patellar tendonosis of both knees.  On orthopedic consultation at VA later in April 2012, the assessment was bilateral patellofemoral dysfunction, patellar instability, right more than left; doubt meniscal tear.  This evidence, in summary, shows symptoms during service, an indication of continuous post-service symptomatology, and a current diagnosis.  Thus, this evidence meets the low threshold for determining whether a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the claimed eczema of the arms, the Veteran testified at the July 2011 Board hearing that he was seen during service for his complaints, but treated the symptoms with hydrocortisone cream.  He also testified that his symptoms now flare-up approximately every 3 to 4 months.  The record is otherwise insufficient for the Board to reach any preliminary credibility determinations regarding the Veteran's testimony.  Of note, the service treatment records and post-service treatment records do not document such symptomatology, but also do not directly contradict the Veteran's hearing testimony.  The Board thus finds that the evidence of record meets the low threshold for determining whether a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Because the Veteran's claimed eczema is subject to active and inactive stages, the examination should be conducted during an active stage of the disease, where reasonably practical.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Voerth v. West, 13 Vet. App. 117, 123-24 (1999).  The Veteran is advised to provide prompt cooperation with the AOJ in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street.)

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  Obtain all of the Veteran's outstanding VA treatment records ((1) prior to July 2007, (2) from October 2007 through January 2010, (3) from June 2010 until April 2011, (4) since May 2012), as discussed above.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

3.  If, after making as many requests as are necessary to obtain the records described in paragraphs 1 and 2 above, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be notified of such.  

4.  After completing the above requested development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed bilateral knee disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current bilateral knee disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

For purposes of making this determination, the examiner is asked to consider the Veteran's own assertions that he has had ongoing symptoms since service.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current bilateral knee disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

5.  Also after completing the requested development in paragraphs 1-3 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed eczema of the arms.  The AOJ should consult with the Veteran to attempt to schedule the examination during an active stage of the disease.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a eczema of the arms, if found, had its onset during service or is otherwise causally related to any event or circumstance of his active service.  

For purposes of making this determination, the examiner is asked to consider the Veteran's own assertions regarding the onset and continuity of his symptoms.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating any current eczema of the arms to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  Thereafter, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. C. KREMBS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


